Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 1/10/22 and the interview on 2/4/22.  As directed by the amendment: claims 1-5, 7-9, 12-13, 15-21, 23-27, 29-30, 32-38, 40-42, 44-45, 49, 51, 53-58, and 60-61 have been amended, claims 6, 14, 22, 31, 50, and 59 have been cancelled, and no claims have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-5, 7-13, 15-21, 23-30, 32-49, 51-58, and 60-61.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Bahrami 70,460 on 2/4/22.

The application has been amended as follows: 

In claim 1 line 14-15, the language “chamber and the pair of straight lines” has been amended to read –chamber and each of the pair of straight lines--.

In claim 9 line 19-20, the language “chamber and the pair of straight lines” has been amended to read –chamber and each of the pair of straight lines--.



In claim 26 line 17, the language “the pair of straight lines moves closer” has been amended to read –each of the pair of straight lines moves closer--.

In claim 35 line 14, the language “the pair of straight lines moves closer” has been amended to read –each of the pair of straight lines moves closer--.

In claim 42 line 20, the language “the pair of straight lines moves closer” has been amended to read –each of the pair of straight lines moves closer--.

In claim 45 line 10, the language “the pair of straight lines moves closer” has been amended to read –each of the pair of straight lines moves closer--.

In claim 54 line 13, the language “the pair of straight lines moves closer” has been amended to read –each of the pair of straight lines moves closer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed expandable/collapsible respiratory protection device, the prior art does not disclose, either alone or suggest in combination, a device including first and second sets of stacked panels including plural panels in a zig-zag pattern, the uppermost panels of each of the sets connected together at a transverse axis of the device, the adjacent short sides of the panels form two concave 
The closest prior art references of record are: Nagao et al. (2012/01991242), Tuan (2017/0360125), Huang et al. (2007/0023046), Yagi (2014/0034059), Matich (2011/0061656), Baggett (2007/0175477), Yamada (2017/0367416), and Barakat et al. (2004/0089304). 
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN W STUART/Primary Examiner, Art Unit 3785